Citation Nr: 1628756	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  09-37 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left elbow condition.



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2004 to July 2005, with additional reserve service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for a left elbow condition is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran when further action is required.


REMAND

The Veteran states that he is entitled to service connection for a current left elbow condition because such is due to injuries sustained during his active military service and while performing active duty training (ACDUTRA) or inactive duty training (INACDUTRA). 

The Veteran's service treatment records reveal that he sought treatment in August 2004 for a contusion on his left elbow after being jostled in the gun turret of a tactical vehicle.  The left elbow had mild soft tissue swelling posteriorly with no bony defect palpable.  There was mild tenderness.  No fracture was noted on left elbow X-ray.  The assessment was of contusion with intact skin surface.  The Veteran was provided medication and placed on a temporary profile/limited duty.  During a follow-up later that month, the Veteran reported no pain unless he used the elbow to pick-up objects with some weight or he rested his arm on something.  There was a small amount of bruising to the left forearm and some discoloration.  There was resolved swelling and bruising with mild tenderness.  Upon examination, the assessment was of resolving left elbow contusion.  A June 2007 entry indicates that the Veteran injured his left elbow on a 50 caliber mount.  The examiner noted that the Veteran's left arm was "real tense" below the elbow to the wrist.  The examiner stated that if pressure is applied to the upper forearm, the Veteran's fingers start to tingle.  The Veteran also reported entire hand numbness with lifting, pulling, and elevation.  At that time, the Veteran was given a physical profile for left elbow trauma and neuropathy. 

Treatment records dated since June 2007 show that the Veteran has had ongoing complaints of symptoms referable to the left arm, including pain and tingling from his elbow to his wrist, which he relates to his initial left arm injury during service.

The Veteran was provided with a VA examination in August 2004, during which the Veteran reported experiencing dull, sharp, aching pains all at the same time with pressure on the arm.  He reported left hand tingling when anything rested on the elbow.  X-rays showed a normal left elbow.  After a physical examination, the examiner indicated that there were no objective findings to support the Veteran's claim of left elbow paresthesia.

VA treatment records show that during an April 2009 orthopedic surgery consult, the impression of the examining orthopedic surgeon was of left upper extremity neuropathy, possibly consistent with cubital tunnel syndrome, possibly involving the median nerve as well as the wrist.  Private treatment records show that in June 2009, the Veteran underwent a nerve conduction velocity study (NCVS), which was consistent with a bilateral carpal tunnel syndrome.  The physician conducting the NCVS examined the Veteran and also indicated that he thought that the Veteran had clinical symptoms suggestive of a left tennis elbow or supinator syndrome.  His impression also included rule out local entrapment and rule out cervical radiculopathy.

The Veteran was provided with another VA examination with a physician in July 2010.  After reviewing the Veteran's history and performing a physical examination, the examiner's diagnosis included left elbow contusion and left elbow medial epicondylitis.  With regard to the contusion, the examiner stated that it had resolved with no objective residuals and no functional limitation.  The examiner noted that it was caused by or a result of a condition treated in service because the condition was documented in the service treatment records.  With regard to the left elbow medial epicondylitis, there was moderate functional limitation.  The examiner stated that it is not caused by or a result of left elbow injury in service because there is a symptom free interval from 2004 to 2007, before the Veteran complained of left elbow pain again.

In November 2010, the Veteran was evaluated by an Air Force physician and the assessment was of multiple upper extremity issues to include bilateral carpal tunnel, left worse than right, and possibly clinical examination findings consistent with left cubital tunnel.

The Board notes that the Veteran underwent a carpal tunnel release on the left in December 2010 and a carpal tunnel release on the right in January 2011.  The physician who performed those procedures noted in November 2010 that he was a bit unsure from the Veteran's neurologist's report whether he was suggesting that the Veteran's ulnar nerve is trapped at the elbow and also needs release.

In January 2012, the Board remanded the Veteran's appeal so that he could be afforded another VA examination.  The Board noted that the August 2004 VA examiner indicated that there were no objective findings to support the Veteran's claim, although the more recent evidence indicates that the Veteran does have a current left elbow condition.  While the July 2010 VA examiner related a left elbow contusion to service, the examiner also said that such resolved with no objective residuals and no functional limitation.  The Board noted that it was unclear whether the examiner was providing a current diagnosis of residuals of a left elbow contusion or reciting the Veteran's history.  Additionally, the Board noted that the July 2010 examiner stated that left elbow medial epicondylitis is not caused by or a result of a left elbow injury in service because there is a symptoms free internal from 2004 to 2007; however, the examiner failed to explain why the Veteran's currently diagnosed condition is unrelated to the documented June 2007 injury.  As the medical evidence showed that the Veteran was treated during service for left elbow injuries and the record is unclear regarding the nature of his current left elbow condition and its relationship to service, the Board remanded the Veteran's claim so that he could be afforded a VA examination to determine the nature of any current left elbow condition and its possible relationship to active service and his reserve service in the Army National Guard, including the left elbow injuries that were treated therein.

A review of the Veteran's claims file reveals that the Veteran was sent a letter in June 2015 indicating that VA was working on his claim that the AOJ requested an examination at the VA medical facility closest to the Veteran in connection with his claim.  The letter states that the VA medical facility would notify the Veteran of the date, time, and place of the examination.

The Appeals Management Center (AMC) requested an elbow and forearm DBQ on June 24, 2015.  The Veteran was scheduled for an elbow and forearm DBQ for July 24, 2015.  The Veteran did not report for this examination.  A copy of the examination inquiry is associated with the file and appears to indicate the Veteran's most recent address of record.  However, a copy of the VA examination notification letter has not been associated with the claims file.

Based upon review of the evidence, the Board finds that it is simply unclear whether the Veteran was properly notified of his examination.  See Kyhn v. Shinseki, 716 F.3d 512 (Fed. Cir. 2013)(reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).  As the Veteran has been afforded various VA examinations and has never failed to report for an examination, the Board finds that the Veteran should be first contacted to verify his address and then afforded another opportunity to appear for a VA examination to determine the nature and etiology of his left elbow condition.

The Board additionally notes that the Veteran was sent a letter regarding his representation in April 2016.  The letter was sent to the same address as the VA examination notification letter.  Specifically, the letter indicated that in an October 2013 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative; however, a representative from The American Legion has indicated that the organization will not act as the Veteran's representative in this matter.  Therefore, after the Veteran's address is verified, the Veteran should be given another opportunity to appoint another representative. 

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran to verify his current address.

2.   After the above has been completed, reschedule the Veteran for a VA examination to determine the nature of any current left elbow condition and to obtain an opinion as to whether such condition is related to service. 

The claims file should be made available to and be reviewed by the examiner.

Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis for any left elbow disorder identified.  Additionally, the examiner should indicate whether it is at least as likely as not (50 percent probability) that any current left elbow condition is related to the Veteran's active service, to include the documented left elbow complaints following an injury during active service in August 2004.  The examiner should also indicate whether it is at least likely as not (50 percent probability) that any current left elbow condition is related to injuries received during the June 2007 period of reserve service.

3.   Readjudicate the issue of entitlement to service connection for a left elbow disability.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

